DETAILED ACTION
	Examiner has received and accepted the amended claims and remarks filed on 7 June 2022. These amended claims and remarks are the claims and remarks being referred to in the instant Office Action. Examiner acknowledges Claims 2 and 3 have been cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7 June 2022 has been entered.
 

Response to Arguments
Applicant’s arguments with respect to claim(s) the previous claim set have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to applicant's argument that the newly used references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the connections may not have any intervening components between the connection and the measurement chamber) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant’s remaining arguments have been addressed in the claim rejections below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 – 6, 11, 29, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katzenmeier et al. (WO 2020/126457), in view of Counts et al. (US 2007/0202603), in further view of Becket (US 5389546). Citations pertaining to Katzenmeier refer to the previously attached English translation.
Regarding Claim 1, Katzenmeier discloses a monitoring apparatus, in at least Figure 1, for monitoring a condition of an aqueous metalworking fluid comprising water and a lubricant (cooling lubricant emulsion comprising lubricant concentrate and water) [0084], of a metalworking fluid circuit of a metalworking machine (circuit which connects 60 to a machine tool) [0082], said monitoring apparatus comprising a device (10), wherein the device comprises:
a sample inlet (via 66) for receiving a sample of the metalworking fluid there through from the metalworking fluid circuit (via 60) [0082];
an outlet (via 67) for discharging the sample of the metalworking fluid after measurement to the metalworking fluid circuit (via 60) [0082];
a water connection (via 15) for connecting to a water feed line (14) [0084], said water connection being separate from the sample inlet (Figure 1);
a lubricant connection (via 300) for connecting to a lubricant feed line (16) [0084], separate from the sample inlet and the water connection (Figure 1); 
wherein at least one measuring element (at least one of 41, 42, 43) is arranged in the device and extending into a measurement chamber (40) (Figure 1) for measuring pre-determined parameters of the sample of the metalworking fluid [0090], and
wherein said measurement chamber is configured to receive fluids into the measurement chamber from said sample inlet [0093 - 0096], said water connection [0097], and said lubricant connection [0097].
Katzenmeier fails to expressly disclose the device has a housing, the housing comprising the claimed elements.
Counts teaches a metalworking monitoring system, in at least Figures 2 and 3, where all of the fluid connections and measurement portions of the system are located in a singular housing (38, 40).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Katzenmeier so that the device has a housing comprising the claimed elements for the benefit of the system being highly mobile and capable of servicing multiple machines, as taught by Counts [0044].
Nevertheless, the combination fails to expressly disclose the measurement chamber contains a mixer, where the measurement chamber is configured for mixing fluids received into the measurement chamber.
 Becket teaches a measurement chamber (35) containing a mixer (16), where the measurement chamber is configured for mixing fluids received into the measurement chamber (Figure 1) (Col 10, line 20 – Col 12, line 42).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify Katzenmeier measurement chamber by including a mixer therein thus mixing any fluid which enter the measurement chamber including the fluid received by the sample inlet, water connection, and lubricant connection for the benefit of enabling stable pH readings, as taught by Becket (Col 12, 52 – 62).  
Regarding Claim 4, Katzenmeier discloses a pump unit (64) arranged in the device for pumping the sample of the metalworking fluid from the metalworking fluid circuit to the at least one measurement element [0089] wherein the device includes a housing for containing the components is rendered obvious according to the rejection of Claim 1 above.
Regarding Claim 5, Katzenmeier discloses the at least one measurement element is configured for providing the predetermined parameters to a control unit (control unit) [0052].
Regarding Claim 6, Katzenmeier discloses the at least one measurement element is a pH-measurement element, a conductivity measurement element, or a refractometer element [0057, 0090].
Regarding Claim 11, Katzenmeier discloses the apparatus is connectable to the metalworking machine (via 60) [0082].
Regarding Claim 29, Katzenmeier discloses a method for retro-fitting, the method comprising providing the apparatus of claim 1 (rendered obvious according to the rejection of Claim 1 above); mounting the apparatus to the metalworking machine, such that the sample inlet is connected to the metalworking fluid circuit (via 60) [0082]; connecting the apparatus to the water feed line and the lubricant feed line [0084].
Regarding Claim 30, Katzenmeier discloses a metalworking machine, comprising the apparatus of claim 1 (rendered obvious according to the rejection of Claim 1 above) mounted on the metalworking fluid circuit, such that the sample inlet is connected to the metalworking fluid circuit (via 60) [0082];

Claims 7, 8, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katzenmeier et al. (WO 2020/126457), in view of Counts et al. (US 2007/0202603), in further view of Becket (US 5389546), in further view of Johnson (US 5224051).
Regarding Claim 7, the combination fails to expressly disclose a user feedback element that is activated by an output signal of a control unit when at least one of said predetermined parameters is outside of a predetermined boundary.
Johnson teaches a user feedback element (alarm) that is activated by an output signal of a control unit, when at least one of said predetermined parameter is outside of a predetermined boundary (Col 9, line 46 – Col 10, line 2).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the combination by including disclose a user feedback element that is activated by an output signal of a control unit when at least one of said predetermined parameters is outside of a predetermined boundary for the benefit of informing the user corrective action must be taken, as taught by Johnson (Col 9, line 46 – Col 10, line 2).
Regarding Claim 8, the combination fails to expressly disclose the housing is configured to engage with the metalworking machine, such that, when engaged, the sample inlet is connectable to the metalworking fluid circuit.
Johnson teaches a housing (105) is configured to engage with the metalworking machine (via 83 and 84) (Figure 2), such that, when engaged, the sample inlet is connectable to the metalworking fluid circuit (Col 7, lines 54 – 63).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the combination so that the housing is configured to engage with the metalworking machine, such that, when engaged, the sample inlet is connectable to the metalworking fluid circuit for the benefit of enabling the metalworking fluid to sensed, as taught by Johnson (Col 7, lines 54 – 63).
Regarding Claim 16, the combination teaches a system comprising the apparatus of claim 1 and Katzenmeier discloses a control unit [0052].
The combination fails to expressly disclose the control unit is arranged remotely with respect to the apparatus.
Johnson teaches a system comprising an apparatus (Figure 1) and a control unit (70, 80), wherein the control unit is arranged remotely with respect to the apparatus (Figures 1, 2).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the combination by having the control unit arranged remotely with respect to the apparatus for the benefit of enabling control over an entire system, as taught by Johnson (Figure 1)

Claim 9, 10, 15, 31, and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katzenmeier et al. (WO 2020/126457), in view of Counts et al. (US 2007/0202603), in further view of Becket (US 5389546), in further view of Crosti et al. (WO 2018/163063).
Regarding Claim 9, the combination fails to expressly disclose the housing is configured for engagement to the metalworking machine.
Crosti teach a housing (housing of 2) is configured for engagement to the metalworking machine (100) (Page 7, lines 6 – 9).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the combination so that the housing be configured for engagement with the metalworking machine for the benefit of informing the user of the status of the machine when the user is located at the machine, as taught by Crosti (Page 11, lines 14 – 15).
Regarding Claim 10, the combination fails to expressly disclose the housing is configured to fit to a receiving seat of the metalworking machine. 
Crosti teaches a housing (2) is configured to fit a receiving seat (wall) of a metalworking machine (100) (Figure 1)
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the combination so that the housing be configured to fit to a receiving seat of the metalworking machine for the benefit of informing the user of the status of the machine when the user is located at the machine, as taught by Crosti (Page 11, lines 14 – 15).
Regarding Claim 15, the combination teaches a system comprising the apparatus of claim 1 and Katzenmeier discloses a control unit [0052].
The combination fails to expressly disclose the control unit is arranged in the housing of the apparatus.
Crosti teaches a control unit (internals of 2) is arrange in the housing (housing of 2).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the combination to include the control unit in the housing for the benefit of a compact unit present on the machine to inform the user of the status of the machine when the user is located at the machine, as taught by Crosti (Page 11, lines 14 – 15).
Regarding Claim 31, the combination teaches a metalworking machine comprising the apparatus of Claim 1 (See rejection of Claim 1 above).
The combination fails to expressly disclose the apparatus of claim 1 mounted onto at least one seat of the metalworking fluid circuit. 
Crosti teaches an apparatus (2) mounted onto at least one seat (wall) (Figure 1).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the combination by having the machine include the apparatus of claim 1 mounted onto at least one seat of the metalworking fluid circuit for the benefit of informing the user of the status of the machine when the user is located at the machine, as taught by Crosti (Page 11, lines 14 – 15).
Regarding Claim 35, the combination teaches a kit comprising the apparatus of Claim 1 (See rejection of Claim 1 above).
The combination fails to expressly disclose screws or bolt for fixating the apparatus to the metalworking machine.
Crosti teaches fixing an apparatus (2) to a metalworking machine (100) (Page 7, lines 6 – 9).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to have the combination’s apparatus be fixed to the metalworking machine for the benefit of informing the user of the status of the machine when the user is located at the machine, as taught by Crosti (Page 11, lines 14 – 15).
Nevertheless, the combination fails to expressly disclose using screws or bolts for fixating the apparatus.
Examiner takes Official Notice it is common knowledge in the art to utilize screws of bolts to affix two objects together.
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the combination by utilizing screws or bolts to fixate the apparatus for the benefit of known structure which allow for a strong, yet temporary connection allowing for replacement or maintenance of components.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MERCADO whose telephone number is (571)270-7094. The examiner can normally be reached Monday - Thursday 9am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER A. MERCADO
Primary Examiner
Art Unit 2856



/ALEXANDER A MERCADO/           Primary Examiner, Art Unit 2856